DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 9, and 17, of an input device “wherein when detecting the height of the indicator, the height detection unit (150) performs a correction to increase a height of the indicator when a position of the indicator detected by the position detection unit is included in a peripheral region (A1) of the touch panel (110), compared with when a position of the indicator detected the position detection unit is included in a non-peripheral section (A2) of the touch panel (Figs. 1 and 5)” is not found in the prior art along with the rest of the limitations of claims 1, 9, and 17.
The closest in the art are Hills (US 20150103043 A1) and Ishikawa (US 20160306496 A1).
Hills teaches a method for correction position when near the periphery of a touch sensitive area (Figs. 13, 14A-B, [0131]-[0134]), but does not teach correction of height.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692